Motion Granted; Order filed October 24, 2017.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-17-00384-CV
                                ____________

    MIDTOWN PARK DEVELOPMENT LTD, PAUL T. YOUNG AND
                 HORIZON 2003, LLC, Appellants

                                      V.

                         LOUIS F. GOZA, Appellee


                  On Appeal from the 212th District Court
                         Galveston County, Texas
                    Trial Court Cause No. 14-CV-0010

                                  ORDER

      Appellants, Midtown Park Development, LTD and Horizon 2003, LLC, are
not represented by counsel in this appeal. Rather, appellants are attempting to
represent themselves pro se through a corporate officer who is not an attorney.
Except for the performance of ministerial tasks, corporations may appear and be
represented only by a licensed attorney. Kunstoplast of Am., Inc. v. Formosa
Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996); see also Sherman v.
Boston, 486 S.W.3d 88, 95 (Tex. App.—Houston [14th Dist.] 2016, pet. denied).

      On September 5, 2017, we requested appellants obtain counsel and their
counsel file an appearance before October 2, 2017 to proceed on appeal. On
October 4, 2017, appellants’ corporate officer requested an additional 30 days to
retain counsel for the legal entities. We grant appellants’ motion.

      Accordingly, we order appellants to retain counsel for this appeal and to
provide proof of the retention on or before November 1, 2017. If appellants do not
comply, the court will dismiss them as parties to this appeal on its own motion for
failure to comply with our order. See Tex. R. App. P. 42.3(c).



                                       PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.